Name: Commission Regulation (EEC) No 2334/91 of 1 August 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 214/12 Official Journal of the European Communities 2. 8 . 91 COMMISSION REGULATION (EEC) No 2334/91 of 1 August 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application applicable to Greece in the olive oil sector ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts applicable to Greece in the sectors concerned should be amended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 2101 /91 (4); Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensa ­ tory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 24 to 30 July 1991 for the Greek drachma lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'Greece' in parts 6 and 10 of Annex I is replaced by that in Annex I hereto . 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 5 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 153, 17. 6. 1991 , p. 1 . (4) OJ No L 195, 18 . 7. 1991 , p. 25. 0 OJ No L 310, 21 . 11 . 1985, p. 4. Is) OJ No L 358, 8 . 12. 1989, p. 28 . 2. 8 . 91 Official Journal of the European Communities No L 214/13 ANNEX I PART 6 SECTOR WINE Monetary compensatory amounts CN code Table Additional code Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2204 21 25 05 7431 (2) I I I 984,4 05 7432 0 984,4 05 7434 (') l l 42,4 05 7587 (2) I l 984,4 05 7588 (') 42,4 2204 21 29 06 7438 (2) 689,7 06 7439 0 689,7 06 7441 (') l 42,4 06 7589 (2) 689,7 06 7590 0) l l 42,4 2204 21 35 08 7449 (2) 984,4 I 08 7451 (') l l 42,4 I 08 7591 (2) 984,4 08 7588 0) l 42,4 2204 21 39 09 7455 (2) l 689,7 l 09 7457 (') l 42,4 09 7593 (2) 689,7 09 7594 (') 42,4 2204 29 10 03 7426 C) 42,4 2204 29 25 11 7478 (2) 984,4 11 7479 (2) 984,4 \ 11 7480 (2) 984,4 11 7481 (2) l 984,4 11 7483 0) l l 42,4 l 11 7595 (2) l 984,4 11 7596 (') 42,4 2204 29 29 12 7487 (2) l l I 689,7 12 7488 (2) l 689,7 12 7490 (') l 42,4 12 7597 (2) l l 689,7 I 12 7598 (') \ 42,4 No L 214/14 Official Journal of the European Communities 2. 8 . 91 CN code Table Additional code Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2204 29 35 14 7498 0 I I \ 984,4 I \ 14 7499 0 l 984,4 l 14 7518 (') \ \ 42,4 \ 14 7599 0 l l 984,4 I 14 7614 (') \ 42,4 2204 29 39 15 7524 (2) \ \ 689,7 15 7526 (') l l 42,4 15 7618 (2) \ 689,7 15 7619 (') I 42,4 I (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). 0 hi 2. 8 . 91 Official Journal of the European Communities No L 214/ 15 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts \ Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal II DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg \ l 1509 10 10 01 7298 I         537,9   1509 10 10 01 7299 IlI -- --I 537,9   1509 10 10 01 7314 Il         375,0   1509 10 90 02 7709 I - -I 601,4  1509 10 90 02 7713 I I - -1 438,5  . 1509 10 90 02 7714 l I - -I 438,5   1509 90 00 03 7717 l         591,7 1509 90 00 03 7718 \ -I 428,8 1509 90 00 03 7719 I         428,8   1510 00 10 04 7724 \ -I 227,5   1510 00 10 04 7729 I -I 227,5   1510 00 10 04 7733 l -I 64,6  1510 00 90 05 7734 I         277,6  1510 00 90 05 7737 l -I 114,7  1510 00 90 05 7738 \         114,7   No L 214/16 Official Journal of the European Communities 2. 8 . 91 ANNEX II Monetary coefficients Member States Products Germany . Nether ­lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal I _ 1,010 0,988 0,973  Milk and milk products 1,010  0,988 0,973  Pigmeat           '   Sugar        1,010  0,988 0,977  Cereals I-I 1,010  0,988 0,977  Eggs and poultry and albumins       l -!-1  Wine     _   1,070     Processed products (Regulation (EEC) No 3033/80) : I I  to be applied to charges        1,010  0,988 0,973  to be applied to refunds : \ I I  cereals        1,010  0,988 0,977  milk        1,010  0,988 0,973  sugar        1,010  0,988 0,977  Jams and marmalades (Regula ­ tion (EEC) No 426/86) I  Olive oil sector        1,012   